Citation Nr: 0707698	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for thoracic spine injury.

2.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 






INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987, and January 1988 to January 2000.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in addition to the issues on the cover page of this 
decision, granted service connection for hemorrhoids and 
assigned a 0 percent rating.  Though pursuant to his appeal 
the veteran had sought a hearing before a Veterans Law Judge, 
it is noted that in March 2004 he withdrew that request.

In July 2005, the Board remanded this case for evidentiary 
development.  Upon the case being returned to the Board, a 
June 2006 decision denied an initial compensable rating for 
hemorrhoids, and issues regarding the veteran's thoracic and 
low back issues were remanded again for notification of 
relevant information.  



FINDINGS OF FACT

1.  The veteran's thoracic spine disability had been assigned 
the maximum schedular under the rating criteria in effect 
when he filed his claim, and the record does not show 
demonstrable deformity of a vertebral body.

2.  The competent and probative evidence showed that the 
veteran had severe limitation of motion of the low back due 
to pain prior to regulation changes, and a VA neurosurgeon 
diagnosed the veteran as having radiculitis, which the record 
indicated was mild.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a thoracic spine injury have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2003) and Diagnostic Code 5237 (2006).  

2.  The criteria for a rating of 40 percent for a low back 
disability have been met, and a separate 10 percent rating 
for radiculitis is warranted.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), and 
Diagnostic Codes 5243 and 8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In September 2005 and June 2006 letters, the RO notified the 
veteran of the evidence needed to substantiate a claim for an 
increased rating such that the evidence should show the 
service-connected disability had gotten worse.  In the June 
2006 letter, the RO provided notice of a disability rating 
and effective date in compliance with Dingess.  Also, March 
2003, September 2005, and June 2006 letters the RO told the 
veteran what evidence VA would obtain and what information 
and evidence he should provide.  The letter notified the 
veteran that VA was responsible for getting relevant records 
from any Federal agency and that on his behalf VA would make 
reasonable efforts to get other relevant records he 
identified and for which he supplied appropriate release 
authorizations.

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, both the 
September 2005 and June 2006 letters complied with Pelegrini 
in that the veteran was asked to provide any other evidence 
that he thought would support his claim.  

In view of the foregoing, the Board finds that the veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, it is noted that the pending claims were 
initiated from the initial grant of service connection; thus, 
the RO properly issued a November 2006 supplemental statement 
of the case (SSOC) following all of the notification letters.  
See Mayfield v. Nicholson, No. 02-1077, slip. op. at 4 (U.S. 
Vet. App. Dec. 21, 2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  For this appeal, 
the veteran indicated that his initial post-service treatment 
was with VA, and these records from 2003 to 2006 are in the 
claims file.  The veteran also submitted lay statements, and 
he underwent VA examinations in June 2003 and October 2005, 
which are sufficient for a decision.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In July and November 2006, the 
veteran stated that he had no additional evidence to submit.  
Also, there is no indication that other relevant Federal 
department or agency records exist and should be requested.  
38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 3.159(c)(2).

Thus, it is apparent that the appellant has been given an 
essential opportunity to advance his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing that a 
review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Former Diagnostic Code 5291, in effect prior to September 26, 
2003, changes described below, provided that slight 
limitation of motion of the dorsal (thoracic) segment of the 
spine warranted a 0 percent evaluation; and a 10 percent 
maximum evaluation required either moderate or severe 
limitation of motion.  Also, 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, vertebra, fracture of, residuals, instructed that 
in other cases rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Favorable ankylosis of the 
thoracic spine, under Diagnostic Code 5288, warrants a 20 
percent rating, while unfavorable ankylosis warrants a 30 
percent rating.  

Under the old criteria, Diagnostic Code 5285, vertebra, 
fracture of, residuals, a 60 percent rating was warranted 
without cord involvement; abnormal mobility requiring neck 
brace (jury mast).  Also, in other cases rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Under 
Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:  
Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief warranted a maximum 60 percent rating, and severe; 
recurring attacks, with intermittent relief warranted a 40 
rating.  Diagnostic Code 5295, concerning lumbosacral strain, 
provided a 0 percent evaluation for slight subjective 
symptoms only; 10 percent for characteristic pain on motion; 
20 percent evaluation for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position; and severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Note (1) instructs that any associated objective 
abnormalities (including, but not limited to bowel or bladder 
impairment) should be separately evaluated under the 
appropriate diagnostic code.  Under these revisions, the 
"combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  

The revised regulation further instructs that intervertebral 
disc syndrome should be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as follows), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months	        60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months					         40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months 				                  
20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months					        10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Note (1) 
instructs that for the purpose of evaluations under 
diagnostic code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Analysis

As illustrated below, an increased initial rating for a low 
back disability is warranted, and an increased initial rating 
for a thoracic spine injury is not warranted.  

In December 2002, the veteran filed the pending claims of 
service connection, and in a March 2003 statement he 
indicated that after service he had been unable to afford 
medical attention.  He had, however, recently scheduled a 
June 2003 appointment at VA in Temple. 

As such, the record contains VA records commencing in June 
2003, and a June 2003 primary care physician's note contained 
the veteran's complaints of flare up of low back with 
anything out of the ordinary like changing spark plugs, and a 
pain level of 7/8 for the low back.  The veteran related that 
he had had a compression fracture of the T-spine in 1998, and 
had hurt his low back in 1994 to 1996.  Also, he had had a 
deep laceration of the right forearm, and had nerve damage 
that required surgery.  He currently performed custodial work 
that required emptying trashcans and lifting a 40 pound 
bucket of water.  The veteran also indicated numbness in 2nd, 
3rd, and 4th fingers.  Physical examination found tender 
lumbar spine midline and left paravertebrals lumbar area, 
tender upper mid back T spine area as well.  A radiology 
report rendered an impression of mild compression T6 and T7 
most likely related to previous injury with no other 
abnormalities.  The veteran's lumber spine had mild disc 
space narrowing at L5-S1, otherwise normal study.  The 
veteran complained of a pain level of 7/8 for the low back.  
The assessment was chronic mid back pain, and chronic low 
back pain.  The veteran had tried Naproxen in the past 
without help; he was prescribed Robaxin, and Suldindac.  

Also in June 2003, the veteran underwent a VA general medical 
examination.  A physical assessment found lumbosacral spine 
flexion limited at 40 degrees with pain.  Extension was 
painful throughout and after 20 degrees.  Left lateral 
flexion was limited with pain at 15 degrees, and right 
lateral flexion at 20 degrees.  Thoracic spine flexion was 
painful at 20 degrees and rotation at 15 degrees on either 
side.  The examiner found pain in the lumbosacral and mid 
thoracic area as well as the interscapular area.  The 
diagnosis was lumbosacral strain due to injury, and thoracic 
spine injury with strain.  

In his January 2004 notice of disagreement, the veteran 
stated that had more muscle spasms in his thoracic region.  
He also stated that he could not take his medication at work 
because he became drowsy; thus, he indicated that he worked 
with spasms and low back pain until he arrived home in the 
evening and was able to take medication.  On his February 
2004 VA Form 9, the veteran stated that his low back gave out 
a couple of times a week doing simple tasks; that he had 
painful burning after splitting two pieces of wood; and that 
he could not lift over 20 pounds.  Also, he stated that his 
thoracic spine had daily muscle spasms, and that it sometimes 
pinched the nerves causing him to go numb in the fingertips.  
In a March 2004 statement, the veteran related that he had 
pain radiating into his legs, and that x-ray showed a bone 
spur growing in this region.  

An April 2004 VA primary care note contained the veteran's 
complaint that his low back bothered him a lot at work, and 
he had pain in his upper back when he used his arms a lot.  
Physical assessment showed that the veteran changed position 
slowly secondary to pain.  

In August 2005, the veteran had a VA neurological 
consultation.  The veteran related that he had back pain 
after coughing that radiated to his left leg.  In terms of a 
review of systems, it was noted that the veteran had no 
genitourinary problems, and had good control of his bowel.  

A physical examination revealed that the veteran had some 
limitation on bending, mild discomfort with lateral bending 
and extension, or bending to reach down to 10 inches to the 
floor.  The examiner noted that MRI of the lumbosacral spine 
showed small disc herniation at L5-S1 on the left side that 
abutted the S1 nerve root.  The assessment was herniated L5 
disc with left lower extremity radiculitis, and status post 
ulnar nerve traumatic injury, right forearm.  The examiner 
noted that the veteran's neurological examination was almost 
normal except for ulnar neuropathy, and he had no signs of 
acute nerve compression.  The veteran did have a problem with 
old disc herniation, with intermittent radicular symptoms, 
but the examiner would not have recommended surgical 
intervention.  

An October 2005 radiology report concerning the thoracic 
spine found mild anterior wedging of T6 and T7 that probably 
represented old compression injury; slight anterior wedging 
of the remainder of lower thoracic vertebrae had remained 
stable and might have represented a variation of normal or 
mild old compression injury; and hypertrophic degenerative 
bony bridging on left side of T12-L1.  

In October 2005, the veteran underwent a VA orthopedic 
examination.  The veteran reported daily, constant, and 
aching pain in the low back.  With valsalva or bending at the 
waist excessively the veteran reported that he experienced a 
burning radicular pain that went across the low back and into 
the left leg, lasting minutes.  The veteran reported that in 
the upper thoracic spine, between the shoulder blades, he had 
episodic muscular pain and spasm along the midline that was 
brought on by work, such as maintenance of floors for a 
school system.  The veteran stated that the pain slowed him 
down, but had not precluded from completion of tasks for 
work.  The low back, he reported, similarly flared at times 
especially after a very strenuous day at work.  He stated 
that the next day he had difficulty getting up.  The veteran 
reported no incapacitating episodes in the previous year, no 
urgent care or emergency room visits, and no prescribed bed 
rest for the condition.  

A physical examination revealed that the veteran had 
paraspinous muscle tenderness, and mild spinous process 
tenderness without deformity or abnormal contour between his 
shoulder blades.  The examiner stated that thoracic spine 
motion was not evaluable.  Rather, the veteran's 
thoracolumbar spine rating of motion was flexion to 80 
degrees with pain from 50 degrees; extension to 30 degrees; 
left lateral flexion to 30 degrees; right lateral flexion to 
30 degrees with pain starting at 15 degrees; and right 
lateral rotation to 30 degrees with pain starting at 15 
degrees.  The examiner found that repeated and resisted 
motion had not further limited range of motion or function, 
and again noted pain at 50 degrees.  Sensory and motor 
examinations were normal, as were reflexes and a rectal 
examination.  

The diagnosis was lumbosacral spinal disc condition, with 
intermittent left S1 radiculopathy due to chronic lumbosacral 
spine degenerative joint and disc disease, and thoracic spine 
degenerative arthropathy and residuals traumatic compression 
fractures.  

A February 2006 VA treatment note indicated that the veteran 
continued to have low back pain, and he complained of 
tightness and soreness upon awakening.  In August 2006, the 
veteran continued to report ongoing low back pain, and that 
he had a lot of stiffness in the morning and did stretching 
exercises.  He also had a more spasm in mid back.  He tried 
to be careful at work by lifting only up to 35 pounds, and he 
stated that using floor polishers contributed to his spasms.  
It was noted that the veteran changed positions carefully 
related to back pain.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In terms of the thoracic spine prior to the change of 
regulation in September 2003, the old rating schedule did not 
permit an evaluation of greater than 10 percent for 
limitation of motion of the thoracic spine.  Where a veteran 
is in receipt of the maximum rating for limitation of motion 
of a joint, the DeLuca provisions do not apply.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Since there is no 
applicable DC that provides an evaluation in excess of 10 
percent for limitation of motion of the thoracic spine prior 
to September 26, 2003, 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
not applicable.  Also, prior to the regulation changes in 
September 2003, the record contained a June 2003 radiology 
report that indicated mild compression T6 and T7 most likely 
related to previous injury, which does not illustrate the 
presence of demonstrable deformity of a vertebral body under 
DC 5285 for an additional 10 percent.  

The Board has also considered whether a rating in excess of 
10 percent for a thoracic spine disability could be assigned 
under the current General Rating Formula for Diseases and 
Injuries of the Spine that includes revised rating criteria, 
which became effective September 26, 2003.  The Board notes 
that the revised rating criteria are in terms of the 
"thoracolumbar spine," and that consideration of any 
limitation of motion of the thoracic spine would in this case 
overlap with consideration of limitation of motion of the 
lumbar spine, resulting in pyramiding, which is forbidden 
under 38 C.F.R. § 4.14.  Thus, a higher separate initial 
rating for a residuals of a thoracic spine injury is not 
permissible.  

In terms of the veteran's low back disability, the RO 
originally assigned DCs 5010-5292 (with DC 5010 essentially 
providing that traumatic arthritis ought to be rated 
according to limitation of motion).  Thus, it is determined 
that the medical evidence of record prior to the September 
2003 regulation changes that introduced the General Rating 
Formula indicates that 40 percent rating under DC 5292 is 
warranted.  Particularly, though according to a June 2003 VA 
examination the veteran had flexion to 40 degrees, the 
examiner stated that the movement had been done with pain.  
The examiner's statement, in combination with the veteran's 
credible statements regarding the daily pain and functional 
limitation he withstood on a daily basis, at least raised a 
reasonable doubt regarding the degree of disability 
associated with limitation of motion, see 38 C.F.R. § 4.3, 
and such doubt is resolved in the veteran's favor.  It is 
additionally noted that a 40 percent rating is the maximum 
under DC 5295.  Morevoer, the record does not contain any 
evidence, subjective or objective, that the veteran had 
intervertebral disc syndrome at the time in question for a 
higher rating of 60 percent under DC 5293-rather, the 
veteran first complained of radiating pain in a March 2004 
statement, and the first medical evidence of record 
clinically recognizing the development of disc disease was in 
August 2005.  

According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  

Under the September 2003 amendments, application of the 
amended formula for rating spine diseases and injuries would 
also limit the orthopedic rating to 40 percent.  The veteran 
does not have ankylosis of the spine, i.e., it is not in a 
fixed position, consequently, the rating higher than 40 
percent are not applicable.  Forty percent is the highest 
rating for his lumbosacral orthopedic impairment based upon 
consideration of lumbar motion with pain on the evidence of 
record and the diagnostic codes applicable.  Alternatively, a 
60 percent rating under the Alternative Formula for Rating 
Intervertebral Disc Syndrome is not warranted because as 
shown at the October 2005 VA examination, the examiner found 
no incapacitating episodes, and nor has the record 
illustrated as such.  

The Board is also cognizant of 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (2), which allows that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  While there was X-ray evidence from June 2003 
of mild compression T6-T7, there is no competent evidence to 
show any appreciable symptomatology or functional impairment 
attributed to disc disease of the thoracic spine (versus disc 
disease of the lumbar spine).  Additionally, it appears from 
the competent and probative medical evidence of record that 
the veteran's symptoms in his arm stemmed from an ulnar nerve 
traumatic injury, right forearm.   

It is noted that in a January 2006 SSOC, the RO found that 
the evidence had not indicated an objective neurologic 
abnormality and based that finding upon generally normal 
neurological testing.  It is noted, however, that the August 
2005 VA neuro consult, which was rendered by a neurosurgeon, 
resulted in a diagnosis of left lower extremity radiculitis.  
Apparently the assessor found that MRI evidence of small disc 
herniation at L5-S1 on the left side that abutted the S1 
nerve root, in combination with the veteran's subjective 
complaints, warranted the diagnosis, and the Board relies on 
this expert finding.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Thus, 38 C.F.R. § 4.124a, DC 8520 addresses paralysis of the 
sciatic nerve.  A 10 percent rating is warranted when there 
is mild incomplete paralysis of the sciatic nerve.  A 20 
percent rating is provided for when there is incomplete 
paralysis and moderate impairment of the sciatic nerve.  A 40 
percent rating is for consideration where there is evidence 
of moderately severe paralysis.  Given the evidence that has 
characterized the veteran's radiculitis as intermittent, and 
as the veteran has represented, and because testing had been 
normal (particularly motor and reflex neurological testing, 
see August 2005 VA neuron consult), a 10 percent rating is 
warranted.  Particularly, the evidence does not show 
disability amounting to incomplete paralysis and moderate 
impairment for a higher rating than 10 percent at this time.  


ORDER

An initial rating in excess of 10 percent for thoracic spine 
injury is denied.  

An initial 40 percent rating for a low back disability, 
including lumbosacral spinal disc condition and degenerative 
joint disease, is granted.

A separate 10 percent rating for left S1 radiculitis is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


